ON REHEARING.
PER CURIAM.
In view of the intemperate brief filed by counsel for appellee in. support of appellee’s application for rehearing, we have carefully reconsidered our original opinion and are, clear to the conclusion that it is correct in view of the well-established doctrines as enunciated in Vulcan Materials Co. v. Grace, 274 Ala. 653, 151 So.2d 229, and Ledbetter-Johnson Co. v. Hawkins, 267 Ala. 458, 103 So.2d 748 (on rehearing.)
In his brief on rehearing counsel for appellee states, “We would remark in this connection that the plaintiff, Mr. Richardson, testified to his own familiarity and long use of explosives and in substance that he is an expert along that line.” A reading of Mr. Richardson’s testimony discloses that he testified that the defendant had used dynamite and ammonium nitrate and some diesel oil in his blasting operations, and that ammonium nitrate and diesel oil increases the power of dynamite blasts. There was no other reference to explosives. This is certainly not testimony by Mr. Richardson as to “his own familiarity and long use of explosives,” and is not, by any tortured inference, testimony that he is an expert in the use of explosives.
Appellee’s counsel’s characterization of Russell Mallot’s testimony as being evasive is likewise not borne out by the record.
It is not in any wise necessary for this court to overrule the cases of Birmingham Gas Co. v. Sanford, 226 Ala. 129, 145 So. 485, and Atlas Portland Cement Co. v. Sharpe, 209 Ala. 464, 96 So. 632, in denying the application for rehearing in this case, as counsel contends.
The Sanford case, supra, involved mainly the question of whether the plaintiff was properly allowed to amend his complaint by adding his wife as a party plaintiff, in view of the fact that the action was in case with a statutory bar of one year. There was also incidentally involved three charges which the court held were properly refused. In its opinion the court specifically stated that no useful purpose would be served in *655reviewing the evidence, and that no question involving the correctness of that finding was presented on appeal.
In the Sharpe case, supra, the complaint averred that the defendant “caused or permitted to he fired in said rock quarry in proximity to the town of Leeds, Ala. (where plaintiff’s property was, as the count averred) a heavy charge of dynamite, to wit, 13,000 pounds.” The count further alleges the damages done to the plaintiff’s property there and that “said damages were the proximate consequence and caused by reason of the negligence of the defendant.” This latter averment, the court said “characterizes the defendant’s act in firing the charge as negligently done,” and was a sufficient averment of negligence.
In holding that the demurrer to this count was properly overruled the court stated, “Here the complaint was of injury to property in the neighborhood by causing great shock, and the pleader was properly allowed to state the facts, which in themselves may have been ambiguous, and draw the conclusion of negligence.” Counsel for appellee seems to be of the view that a statement of the amount of dynamite set forth in the complaint disposes of the plain-' tiff’s burden of proving negligence in the blasting operation. The Sharpe case enunciates no such doctrine, but merely goes to the sufficiency of the averment of negligence.
As stated in our original opinion, the record is completely lacking in any proof that the defendant was negligent in his blasting operations. The burden was upon the plaintiff to show this negligence. He utterly failed in carrying his burden in this regard.
Opinion extended and application for rehearing overruled. ■ ■
LIVINGSTON, C. J., and LAWSON,; GOODWYN and COLEMAN, JJ., concur..